DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eillers et al (Pub. No.:  US 2010/0004538) in view of Peyman (Pub. No.:  US 2012/0089021)
Regarding claims 1, 3, 5-6, Eillers et al disclose a system for imaging a body part of a patient, comprising:  
a housing defining an enclosed volume, wherein the enclosed volume is at least partially filled with a fluid [see 0008, 0142, 0144, 0148-0149, 0151, 0153-0155, 0165-0166, 0171-0174];
a transducer holder (arc guide track assembly 2001) positioned in the fluid in the enclosed volume of the housing, wherein the transducer holder is movable among a plurality of positions [see 0155, 0159, 0165, 0175 and fig 20] by disclosing arc guide track assembly 2001 on which two transducer 
a first ultrasound transducer (ultrasonic transducers 2004 and 2006) positioned on the transducer holder (arc guide track assembly 2001) [see claims 10-28, 0175-0176 and fig 20], wherein the first ultrasound transducer emits a first ultrasound wave in a first frequency range [see claim 23, 0084, 0116] by disclosing acoustic frequencies in the ultrasonic range of about 10 MHz to about 60 MHz can be used to provide very high resolution images of, for example, the cornea and the lens [see 0116];
a second ultrasound transducer (ultrasonic transducers 2004 and 2006) positioned on the transducer holder [see claims 10-28, 0175-0176 and fig 20] wherein the second ultrasound transducer emits a second ultrasound wave in a second frequency range [see claim 23];
wherein the transducer holder moves such that one of the first or second ultrasound transducers is in an emission position of the plurality of positions to emit one of the first or second ultrasound waves, respectively, into a body part of a patient [see claims 10-28, 0155, 0159, 0165, 0172-0175] by disclosing the arc carriage is moved to a location and stopped. A sector scan is then performed. The arc carriage is then moved to a next position along the arc track, stopped and another sector scan performed. In this mode, the number of positions for which sector scans are made along the arc track can be changed independently of the rate and number of scan angles at which the sector scanner is operated [see 0172].
Eillers et al disclose frequency is typically in the approximate range of about 5 to about 80 MHz [see 0084]; acoustic frequencies in the ultrasonic range of about 10 MHz to about 60 MHz can be used to provide very high resolution images of, for example, the cornea and the lens [see 0116] and the scan head positioning apparatus be accurately positioned to take advantage of the precision of a high frequency ultrasonic pulse [see 0140].  Eillers et al disclose the transducers are both aimed at 
Eillers et al don’t explicitly mention wherein the first and second frequency ranges are distinct and don’t explicitly mention for treating.
Nonetheless, Peyman discloses the invention are illustrated and described in connection with ultrasonic treatment and imaging of an eye structure [see 0056] and provide rapid and accurate three-dimensional (3-D) images of scanned biological structures and the focal point of the transmitted therapeutic energy (i.e. beam) during therapeutic procedures [see 0037-0038, 0076-0078].  Peyman discloses two separate imaging probes, each having a transducer array associated therewith, can be employed to generate and transmit ultrasonic beams 12a, 12b [see 0081].
Peyman discloses wherein the first and second frequency ranges are distinct [see 0005, 0006, 0096] by disclosing the apparatus 10 can generate and transmit ultrasonic energy having a frequency in the range of 1-100 MHz to target biological structures. In the case of an eye, a high (or highest) frequency of approximately 50-80 MHz would provide a depth of the entire anterior segment to slightly beyond the surface of the crystalline lens. A lower ultrasonic frequency of approx. 10-20 MHZ permits simultaneous visualization of the anterior and posterior segment [see 0096].
Peyman discloses the system for treating and imaging a body part of a patient [see claim 1, 0084-0085]
Therefore, it is obvious to one skilled in the art at the time the time the invention was filed and would have been motivated to Eillers et al and Peyman by treating and imaging a body part of a patient; in order to permit three-dimensional treatment of a biological structure, such as a lesion [see 0084, Peyman] and by using two separate image probes [see 0081] with higher and lower frequencies distinctively [see 0096]; Imaging applications that benefit from using lower frequencies to provide a coarse anatomical image followed by use of higher frequencies to provide a more detailed image of 

Regarding claim 4, Eillers et al disclose wherein a focal length of the first ultrasound transducer is between approximately 20 mm and 40 mm [see 0159];
a focal length of the second ultrasound transducer is between approximately 12 mm and 40 mm [see 0159];
wherein the focal length of the first ultrasound transducer is distinct from the focal length of the second ultrasound transducer [see 0159].

Regarding claim 7, Eillers et al disclose wherein the transducer holder is rotatable about an axis and has a surface that is orientated substantially perpendicular to the axis [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149], 
wherein the first and second ultrasound transducers are positioned on the surface of the transducer holder [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149],
and 
wherein the transducer holder rotates such that one of the first or second ultrasound transducers is in the emission position [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149],

Regarding claim 8, Eillers et al disclose an arcuate track, wherein the transducer holder moves along the arcuate track such that one of the first or second ultrasound transducers is in the emission position [see fig 3a and 20, abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149].
Claims 2, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eillers et al (Pub. No.:  US 2010/0004538) in view of Peyman (Pub. No.:  US 2012/0089021) as applied to claim 1 above and further in view of Bennett et al (Pub. No.:  2014/0155747)
Regarding claim 2, Eillers et al and Peyman don’t disclose an acoustically-transparent window on a surface of the housing, wherein one of the first or second ultrasound transducers emits one of the first or second ultrasound waves, respectively, through the acoustically-transparent window and into the body part of the patient.
Nonetheless, Bennett et al disclose an acoustically-transparent window on a surface of the housing, wherein one of the first or second ultrasound transducers emits one of the first or second ultrasound waves, respectively, through the acoustically-transparent window and into the body part of the patient [see 0024 and figs 3, 8].
Therefore, it is obvious to one skilled in the art at the time the time the invention was filed and would have been motivated to Eillers et al, Peyman and Bennett et al by using an acoustically-transparent window on a surface of the housing; due to its compatibility to ultrasound.

Regarding claims 9-10, 14-15, Eillers et al disclose a system for treating and imaging a body part of a patient, comprising:
a housing defining an enclosed volume, wherein the enclosed volume is at least partially filled with a fluid [see 0008, 0142, 0144, 0148-0149, 0151, 0153-0155, 0165-0166, 0171-0174];
a transducer holder (arc guide track assembly 2001) positioned in the fluid in the enclosed volume of the housing, wherein the transducer holder is movable among a plurality of positions [see 0155, 0159, 0165, 0175 and fig 20] by disclosing arc guide track assembly 2001 on which two transducer carriages 2003 and 2005 are shown along with their respective transmitter/receiver ultrasonic transducers 2004 and 2006 and Each transducer can be operated independently [see 0175 and fig 2];

Eillers et al don’t explicitly mention for treating and don’t disclose the first ultrasound transducer receives a harmonic wave at a harmonic frequency that is approximately twice the frequency of the first frequency.
Nonetheless, Peyman discloses the invention are illustrated and described in connection with ultrasonic treatment and imaging of an eye structure [see 0056] and provide rapid and accurate three-dimensional (3-D) images of scanned biological structures and the focal point of the transmitted therapeutic energy (i.e. beam) during therapeutic procedures [see 0037-0038, 0076-0078].  Peyman discloses two separate imaging probes, each having a transducer array associated therewith, can be employed to generate and transmit ultrasonic beams 12a, 12b [see 0081].
Peyman discloses wherein the first and second frequency ranges are distinct [see 0005, 0006, 0096] by disclosing the apparatus 10 can generate and transmit ultrasonic energy having a frequency in the range of 1-100 MHz to target biological structures. In the case of an eye, a high (or highest) frequency of approximately 50-80 MHz would provide a depth of the entire anterior segment to slightly beyond the surface of the crystalline lens. A lower ultrasonic frequency of approx. 10-20 MHZ permits simultaneous visualization of the anterior and posterior segment [see 0096].
Peyman discloses the system for treating and imaging a body part of a patient [see claim 1, 0084-0085].
Eillers et al and Peyman don’t disclose acoustically-transparent window

Therefore, it is obvious to one skilled in the art at the time the time the invention was filed and would have been motivated to Eillers et al, Peyman and Bennett et al by using an acoustically-transparent window; due to its compatibility to ultrasound; by treating and imaging a body part of a patient; in order to permit three-dimensional treatment of a biological structure, such as a lesion [see 0084, Peyman] and by using two separate image probes [see 0081] with higher and lower frequencies distinctively [see 0096]; Imaging applications that benefit from using lower frequencies to provide a coarse anatomical image followed by use of higher frequencies to provide a more detailed image of specific regions of interest and a lower ultrasonic frequency of approx. 10-20 MHZ permits simultaneous visualization of the anterior and posterior segment [see 0096, Peyman] and a high (or highest) frequency of approximately 50-80 MHz would provide a depth of the entire anterior segment to slightly beyond the surface of the crystalline lens [see 0096, Peyman].

Regarding claim 11, Eillers et al disclose providing the first and second ultrasound transducers on a transducer holder that rotates about an axis, wherein the transducer holder rotates such that one of the first or second ultrasound transducers is in an emission position to emit one of the first or second ultrasound waves into the body part of the patient [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149],
Eillers et al and Peyman don’t disclose acoustically-transparent window.


Therefore, it is obvious to one skilled in the art at the time the time the invention was filed and would have been motivated to Eillers et al, Peyman and Bennett et al by using an acoustically-transparent window; due to its compatibility to ultrasound

Regarding claim 12, Eillers et al disclose rotating the transducer holder such that the second ultrasound transducer is in the emission position to emit the second ultrasound wave and treat the body part of the patient [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149],
and
rotating the transducer holder such that the first ultrasound transducer is in the emission position to emit the first ultrasound wave and re-image the body part of the patient [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149].

Regarding claim 13, Eillers et al disclose providing the first and second ultrasound transducers on a transducer holder that moves along an arcuate track [see fig 20];
moving the transducer holder to a first position on the arcuate track where the first ultrasound transducer is in an emission position to emit one of the first ultrasound wave into the body part of the patient [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149],
and
moving the transducer holder to a second position on the arcuate track where the second ultrasound transducer is in the emission position to emit one of the first ultrasound wave through the 
Eillers et al and Peyman don’t disclose acoustically-transparent window.
Nonetheless, Bennett et al disclose an acoustically-transparent window on a surface of the housing, wherein one of the first or second ultrasound transducers emits one of the first or second ultrasound waves, respectively, through the acoustically-transparent window and into the body part of the patient [see 0024 and figs 3, 8].
Therefore, it is obvious to one skilled in the art at the time the time the invention was filed and would have been motivated to Eillers et al, Peyman and Bennett et al by using an acoustically-transparent window; due to its compatibility to ultrasound

Regarding claim 16, Eillers et al disclose wherein the transducer holder rotates such that one of the first or second ultrasound transducers is in an emission position to emit one of the first or second ultrasound waves, respectively, into a body part of a patient [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149].

Regarding claim 17, Eillers et al disclose wherein a focal length of the first ultrasound transducer is between approximately 20 mm and 40 mm, and a focal length of the second ultrasound transducer is between approximately 12 mm and 40 mm; wherein the focal length of the first ultrasound transducer is distinct from the focal length of the second ultrasound transducer [see 0159].

Regarding claim 18, Eillers et al disclose an arcuate track [see fig 20], wherein the transducer holder moves along the arcuate track such that one of the first or second ultrasound transducers is in an 

Regarding claim 19, Eillers et al disclose a linear track [see 0113, 0189], wherein the arcuate track moves along a longitudinal length of the linear track [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149].

Regarding claim 20, Eillers et al disclose a positioning mechanism interconnected to the linear track, wherein the positioning mechanism moves the linear track in at least a first horizontal direction, a second horizontal direction, and a vertical direction [see abstract, 0015, 0026, 0113-0114, 0141-0142, 0148-0149].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793